DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
This Non-Final Office Action is the first office action in response to Application Serial Number: 16/950,102, filed on November 17, 2020. Claims 1-20 are pending in this application and have been rejected below. 

Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statement (IDS) filed on November 17, 2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are directed towards a control device, claim 15 is directed towards a system, claims 16 and 17 are directed towards a program, claim 18 is directed towards a terminal device and claims 19 and 20 are directed towards a method, which are among the statutory categories of invention.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite creating vehicle dispatching plans based on instant messages among a plurality of users.
Claim 1 recites limitations directed to an abstract idea based on certain methods of organizing human activity. Specifically, detect vehicle dispatch requirements based on one or more instant messages sent and received among a plurality of users and is configured to create a vehicle dispatch plan that uses a vehicle dispatch service that satisfies the vehicle dispatch requirements by referring to vehicle dispatch service information, the vehicle dispatch requirements being required by at least one user of the plurality of users, the vehicle dispatch service information being provided by at least one vehicle dispatcher constitutes methods based on managing personal behavior or relationships or interactions between people. The recitation of a control device does not take the claim out of the certain methods of organizing human activity grouping. Thus the claim recites an abstract idea. Claims 15, 16, 18 and 19 recite certain method of organizing human activity for similar reasons as claim 1.
The judicial exception is not integrated into a practical application. In particular, Claims 1, 15, 16 and 19 recite a control device and claims 15 and 18 recite a terminal device at a high-level of generality such that it amount to no more than generic computer components used as tools to apply the instructions of the abstract idea; see MPEP 2106.05(f). Claim 16 recites receiving and outputting notifications, which are limitations considered to be insignificant extra-solution activity of collecting and delivering data; see MPEP 2106.05(g). Thus, the additional element do not integrate the abstract idea into practical application because it does not impose any meaningful limitations on practicing the abstract idea. Claims 1, 15, 16, 18 and 19 are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements in the claims other than the abstract idea per se, including control devices and terminal devices amount to no more than a recitation of generic computer elements utilized to perform generic computer functions the courts have identified as well-understood, routine and conventional, such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); electronic recordkeeping, Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log) and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II). (see at least Specification [0031]; [0043]; [0053]). Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea 
Regarding the dependent claims, dependent claims 11, 13, 17 and 20 recites notifying, selecting, sending and/or receiving limitations, which is considered an insignificant extra-solution activities of collecting and delivering data; see MPEP 2106.05(g) and does not integrate the abstract idea into practical application. Claims 2-9, 11 and 14 merely recites limitations that amount to no more than instructions to apply the abstract idea using a generic computer components; MPEP 2106.05(f). Additionally, Claims 10, 12 and 14 recite steps that further narrow the abstract idea. No additional elements are disclosed in the dependent claims that were not considered in the independent claims.  Therefore claims 2-14, 17 and 20 do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. 
Claims 16 and 17 are directed towards a program.  The language used by the Applicant does not exclude non-statutory forms of computer program products such as signals or carrier waves.  Therefore, these claims are non-statutory.  The Office recommends amending these claims to recite the term "non-transitory" in the preamble so that the scope of the claim is only limited to non-transitory computer readable media.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 9 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al., U.S. Publication No. 2019/0132268 [hereinafter Han].

Referring to Claim 1, Han teaches: 
A control device comprising a control unit configured to detect vehicle dispatch requirements based on one or more instant messages sent and received among a plurality of users and is configured to create a vehicle dispatch plan that uses a vehicle dispatch service that satisfies the vehicle dispatch requirements by referring to vehicle dispatch service information  (Han, [0083]), “provide a chat screen configured for automatically obtaining keywords for a pick-up place, a pick-up time, a path, a destination, and/or the like and easily determining the agreement or disagreement of a plurality of users”; (Han, [0043]-[0044]), “an electronic device 100… may include a communication circuit 110… and a processor 130…  the communication circuit 110 may communicate with a plurality of external devices… The communication circuit 110 may communicate with a service provider system which provides a vehicle sharing service”; (Han, [0047]-[0048]), “the processor 130 may provide a chat screen for , 
the vehicle dispatch requirements being required by at least one user of the plurality of users, the vehicle dispatch service information being provided by at least one vehicle dispatcher (Han, [0052]), “the processor 130 may provide a question screen for inquiring whether to agree on a pick-up time and a pick-up place for the plurality of users. For example, the question screen may include a slot for inputting a pick-up time, an agree button for the pick-up time, a slot for inputting a pick-up place, and an agree button for the pick-up place”; (Han, [0066]), “a system for providing a vehicle sharing service performs”; (Han, [0070]), “system may finally verify the time and the departure point based on an input of the user… When all of users finally confirm the time and the departure point, the system may schedule a trip of the users”; (Han, [0049]). 

Referring to Claim 2, Han teaches the control device according to claim 1. Han further teaches: 
wherein the control unit is configured to create the vehicle dispatch plan for each of a plurality of vehicle dispatchers by referring to vehicle dispatch service information provided by the plurality of vehicle dispatchers (Han, [0047]), “the processor 130 may provide a chat screen for displaying a chat among users who selects the same trip as each other among a plurality of trips uploaded to a webpage or the like”; (Han, [0074]), “The grouped users may include a driver”; (Han, [0068]).

Referring to Claim 3, Han teaches the control device according to claim 1. Han further teaches: 
wherein the control unit is configured to detect a vehicle type required by the at least one user as the vehicle dispatch requirements and is configured to create a plan that uses a vehicle of the vehicle type as the vehicle dispatch plan (Han [0055]), “The one or more questionnaires may include…and a questionnaire for at least one of types of desired vehicles”; (Han, [0018]).

Referring to Claim 4, Han teaches the control device according to claim 1. Han further teaches: 
wherein the control unit is configured to detect the number of passengers required by the at least one user as the vehicle dispatch requirements and is configured to create a plan that uses a vehicle capable of carrying the number of passengers as the vehicle dispatch plan (Han, [0078]), “the electronic device may display a list 710 of users included in a determined trip. The electronic device may display a distance between a pick-up point and destination of its user and each of pick-up points and destinations of users included in the list 710 on the list 710…”; (Han, [0055]), “The service provider system may classify users who input the same response to one or more questionnaires among users who select the same trip as each other into the same group. The processor 130 may provide a chat screen for displaying a chat among the users classified into the same group”; (Han, [0061]), “the electronic device may provide a chat screen such that users who select the same trip as each other may plan a detailed schedule”; 

Referring to Claim 5, Han teaches the control device according to claim 4. Han further teaches: 
wherein the control unit is configured to count the number of the plurality of users and is configured to detect a resulting counted value as the number of passengers (Han, [0076]-[0078]), “When all the users provide their inputs to the agree button 620 or the confirmation button 630, the electronic device may determine a trip of the users. When the trip is determined, the electronic device may display a list… the electronic device may display a list 710 of users included in a determined trip. The electronic device may display a distance between a pick-up point and destination of its user and each of pick-up points and destinations of users included in the list 710 on the list”.

Referring to Claim 6, Han teaches the control device according to claim 1. Han further teaches: 
wherein the control unit is configured to detect a pick-up place required by the at least one user as the vehicle dispatch requirements and is configured to create a plan that carries the at least one user from the pick-up place as the vehicle dispatch plan (Han, [0048]), “the processor 130 may obtain a time keyword associated with a pick-up time and a place keyword associated with a pick-up place by analyzing text data displayed on the chat screen…”; (Han, [0067]), “…The system may analyze whether it is possible for a commute to be improved by adjusting a pick-up time, a pick-up location, and/or the like. When it is impossible 

Referring to Claim 8, Han teaches the control device according to claim 1. Han further teaches:
wherein the control unit is configured to detect a pick-up time required by the at least one user as the vehicle dispatch requirements and is configured to create a plan that starts carrying the at least one user at the pick-up time as the vehicle dispatch plan (Han, [0048]), “the processor 130 may obtain a time keyword associated with a pick-up time and a place keyword associated with a pick-up place by analyzing text data displayed on the chat screen”; (Han, [0083]; [0076]; [0052]).

Referring to Claim 9, Han teaches the control device according to claim 1. Han further teaches: 
wherein the control unit is configured to detect a drop-off place required by the at least one user as the vehicle dispatch requirements and is configured to create a plan that carries the at least one user to the drop-off place as the vehicle dispatch plan (Han, [0083]), “provide a chat screen configured for automatically obtaining keywords for a pick-up place, a pick-up time, a path, a destination, and/or the like and easily determining the agreement or disagreement of a plurality of users”; (Han, [0048]), “the processor 130 may obtain a keyword including time information and a keyword including place information using a previously stored dictionary. The processor 130 may obtain a keyword for a path, a destination, and/or the like”.

Referring to Claim 14, Han teaches the control device according to claim 1. Han further teaches: 
wherein:
the one or more instant messages include an inquiring instant message for inquiring about the vehicle dispatch requirements and a responding instant message from the at least one user for responding to the inquiring instant message (Han, [0052]), “the processor 130 may provide a question screen for inquiring whether to agree on a pick-up time and a pick-up place for the plurality of users. For example, the question screen may include a slot for inputting a pick-up time, an agree button for the pick-up time, a slot for inputting a pick-up place, and an agree button for the pick-up place. In the instant case, the slot may display information input by one of the plurality of users. For another example, the question screen may include a slot for displaying a time keyword as a pick-up time, an agree button for the pick-up time, a slot for displaying a place keyword as a pick-up place, and an agree button for the pick-up place. In the instant case, the slot may display a keyword obtained by analyzing text data displayed on a chat screen”; (Han, [0070]); and 
the control unit is configured to detect the vehicle dispatch requirements from the responding instant message (Han, [0054]), “the processor 130 may determine a pick-up time and a pick-up place based on inputs of the plurality of users to a question screen. For example, when inputs of all of the plurality of users are provided to an agree button or a confirmation button, the processor 130 may determine a pick-up time and a pick-up place displayed on a slot”; (Han, [0070]).

Referring to Claim 15, Han teaches: 
A system comprising:
the control device according to claim 1 (Han, [0043]), “an electronic device 100… may include a communication circuit 110… and a processor 130”;
terminal devices of the plurality of users (Han, [0044]), “… the communication circuit 110 may communicate with a plurality of external devices… The communication circuit 110 may communicate with a service provider system which provides a vehicle sharing service”; (Han, [0047]), “the processor 130 may provide a chat screen for displaying a chat among a plurality of users including a user of the electronic device 100 and a user of the at least one external device 10 using the communication circuit 110 and the touch screen display 120…”. 

Referring to Claim 16, Han teaches: 
A program that causes a computer to perform an operation (Han, [0081]-[0082]; [0027]), wherein the operation includes:
receiving a vehicle dispatch plan notification from a control device, wherein the control device is configured to detect vehicle dispatch requirements based on one or more instant messages sent and received among a plurality of users and is configured create a vehicle dispatch plan that uses a vehicle dispatch service that satisfies the vehicle dispatch requirements by referring to vehicle dispatch service information, the vehicle dispatch requirements being required by at least one user of the plurality of users, the vehicle dispatch service information being provided by at least one vehicle dispatcher (Han, [0061]), “the electronic device may provide a chat screen such that users who select the same trip as each other may plan a detailed schedule”; (Han, [0070]), “system may finally verify the time and the departure point based on an input of the user… When all of users finally confirm the 
outputting the received notification (Han, Fig. 7, [0076]), “When all the users provide their inputs to the agree button 620 or the confirmation button 630, the electronic device may determine a trip of the users. When the trip is determined, the electronic device may display a list shown in FIG. 7”; (Han, [0078]).

Referring to Claim 17, Han teaches the program according to claim 16. Han further teaches: 
wherein the operation further includes:
when a user operation to select the vehicle dispatch plan is received, sending a response indicating that the vehicle dispatch plan is selected (Han, [0076]), “The questionnaire screen 600 may include, for example, a plurality of slots 610, an agree button (e.g., a Y/N button) 620 for each of the plurality of slots 610, and a confirmation button 630. The plurality of slots 610 may display a pick-up time and a pick-up place. The plurality of slots 610 may display a pick-up time and a pick-up place input by a user or may display a time keyword and a place keyword obtained by analyzing a chat screen. When all users provide their inputs to the agree button (or the agree button 620 and the confirmation button 630), a service provider system may determine a trip of the users”;
when two or more vehicle dispatch plans are notified from the control device, receiving an operation to select one of the two or more vehicle dispatch plans as the user operation (Han, [0055]), “the processor 130 may provide a pre-questionnaire screen for classifying users who select the same trip as each other into a plurality of groups and may 

Referring to Claim 18, Han teaches: 
A terminal device configured to perform the operation according to the program according to claim 16 (Han, [0044]; [0047]).

Referring to Claim 19, Han teaches: 
A control method comprising:
detecting, by a control device, vehicle dispatch requirements based on one or more instant messages sent and received among a plurality of users, the vehicle dispatch requirements being required by at least one user of the plurality of users (Han, [0083]), “provide a chat screen configured for automatically obtaining keywords for a pick-up place, a pick-up time, a path, a destination, and/or the like and easily determining the agreement or disagreement of a plurality of users”; (Han, [0043]-[0044]), “an electronic device 100… may include a communication circuit 110… and a processor 130…  the communication circuit 110 
creating, by the control device, a vehicle dispatch plan that uses a vehicle dispatch service that satisfies the vehicle dispatch requirements by referring to vehicle dispatch service information, the vehicle dispatch service information being provided by at least one vehicle dispatcher (Han, Fig. 6; [0076]); (Han, [0067]; [0070]).

Referring to Claim 20, Han teaches the control method according to claim 19. Han further teaches: 
the control method further comprising:
when a user operation to select the vehicle dispatch plan is received, sending, by a terminal device of the at least one user, a response indicating that the vehicle dispatch plan is selected (Han, Fig. 6, [0076]);
when two or more vehicle dispatch plans are created by the control device, receiving, by the terminal device of the at least one user, an operation to select one of the two or more vehicle dispatch plans as the user operation (Han, [0055]; [0072]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al., U.S. Publication No. 2019/0132268 [hereinafter Han], and further in view of Naydonov, U.S. Publication No. 2018/0183735 [hereinafter Naydonov]. 

Referring to Claim 7, Han teaches the control device according to claim 1. Han teaches a service provider system may determine a trip of the users by analyzing keywords obtained from a chat screen (see par. 0076), but Han does not explicitly teach: 
wherein the control unit is configured to detect a pick-up date required by the at least one user as the vehicle dispatch requirements and is configured to create a plan that carries the at least one user on the pick-up date as the vehicle dispatch plan.
However Naydonov teaches: 
wherein the control unit is configured to detect a pick-up date required by the at least one user as the vehicle dispatch requirements and is configured to create a plan that carries the at least one user on the pick-up date as the vehicle dispatch plan (Naydonov, [0024]), “the chatbot 63 can monitor the messaging session 57 for a set of keywords 65 or 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the trip keywords from a chat to include the date limitation as taught by Naydonov. The motivation for doing this would have been to improve the method of scheduling a trip for a plurality of users when providing a vehicle sharing service in Han (see par. 0002) to efficiently include the results of detecting predefined keywords in messaging sessions to determine that the user may be planning to travel (see Naydonov par. 0033).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al., U.S. Publication No. 2019/0132268 [hereinafter Han], and further in view of ElShenawy, U.S. Publication No. 2020/0410405 [hereinafter ElShenawy]. 

Referring to Claim 10, Han teaches the control device according to claim 1. Han teaches a system notification stating a trip will be cheaper and faster with the same number of people (see Fig. 4), but Han does not explicitly teach:
wherein the control unit is configured to include, in the vehicle dispatch plan, an estimated amount of fare of the vehicle dispatch service that satisfies the vehicle dispatch requirements.
However ElShenawy teaches: 
wherein the control unit is configured to include, in the vehicle dispatch plan, an estimated amount of fare of the vehicle dispatch service that satisfies the vehicle dispatch requirements (ElShenawy, [0020]), “the rideshare service can determine that the user account is being subjected to more stops than was predicted by the rideshare service at the time of estimating a price, and the rideshare service can dynamically adjust the price to compensate the user for the extra stops”; (ElShenawy, [0065]), “the rideshare analysis service 206 may suggest multiple itineraries at different times with different fares… an ideal itinerary may include factors like projected fare”; (ElShenawy, [0068]; [0071]; [0086]; [0097]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the system notifications in Han to include the fare limitation as taught by ElShenawy. The motivation for doing this would have been to improve the method of scheduling a trip for a plurality of users when providing a vehicle sharing service in Han (see par. 0002) to efficiently include the results of the most efficient itinerary in a group rideshare (see ElShenawy par. 0068).

Referring to Claim 11, the combination of Han in view of ElShenawy teaches the control device according to claim 10.  Han teaches a service provider system may determine a trip of the users by analyzing keywords obtained from a chat screen (see par. 0076), but Han does not explicitly teach: 
wherein the control unit is further configured to detect a budget required by the at least one user and is configured to notify the at least one user of a plan in which the estimated amount is equal to or less than the budget as the vehicle dispatch plan.
However ElShenawy teaches: 
wherein the control unit is further configured to detect a budget required by the at least one user and is configured to notify the at least one user of a plan in which the estimated amount is equal to or less than the budget as the vehicle dispatch plan (ElShenawy, [Abstract]), “a rideshare service can proactively suggest a group rideshare itinerary to a user account when the group itinerary matches a previous itinerary arranged by the user account, and the suggested group rideshare itinerary can be offered at a preferred charge”; (ElShenawy, [0068]), “Across multiple user accounts that are eligible to receive suggested itineraries, the rideshare analysis service 206 projects (516) a cost for each vehicle to match with a respective user account…”; (ElShenawy, [0086]; [0097]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the determined trip in Han to include the budget limitation as taught by ElShenawy. The motivation for doing this would have been to improve the method of scheduling a trip for a plurality of users when providing a vehicle sharing service in Han (see par. 0002) to efficiently include the results of the most efficient itinerary in a group rideshare (see ElShenawy par. 0068).

Referring to Claim 12, Han teaches the control device according to claim 1. Han teaches a service provider system may determine a trip of the users by analyzing keywords obtained from a chat screen (see par. 0076), but Han does not explicitly teach: 
wherein the control unit is configured to include, in the vehicle dispatch plan, a required time required to carry the at least one user by the vehicle dispatch service.
However ElShenawy teaches: 
wherein the control unit is configured to include, in the vehicle dispatch plan, a required time required to carry the at least one user by the vehicle dispatch service (ElShenawy, [0065]), “The determination of an ideal itinerary may include factors like projected fares, projected itinerary duration”; (ElShenawy, [0068]), “This projected cost may include factors like the projected amount of time each vehicle will need to travel to pick up the user, projected cost of fares, number of stops each user account is projected to experience, or any other factors that may reflect the quality of a projected itinerary”; (ElShenawy, [0086]; [0097]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the determined trip in Han to include the time limitations as taught by ElShenawy. The motivation for doing this would have been to improve the method of scheduling a trip for a plurality of users when providing a vehicle sharing service in Han (see par. 0002) to efficiently include the results of the most efficient itinerary in a group rideshare (see ElShenawy par. 0068).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al., U.S. Publication No. 2019/0132268 [hereinafter Han], in view of ElShenawy, U.S. Publication No. 2020/0410405 [hereinafter ElShenawy], and further in view of Warnick et al., U.S. Publication No. 2019/0265059 [hereinafter Warnick].

Referring to Claim 13, the combination of Han in view of ElShenawy teaches the control device according to claim 12. Han teaches a service provider system may determine a trip of the users by analyzing keywords obtained from a chat screen (see par. 0076), the trip including pick-up place, a pick-up time, a path, a destination (see par. 0083), but the combination of Han in view of ElShenawy does not explicitly teach: 
wherein the control unit is further configured to detect an arrival time required by the at least one user and is configured to notify the at least one user of a plan in which the required time is short enough for the vehicle to arrive earlier than the arrival time as the vehicle dispatch plan.
However Warnick teaches: 
wherein the control unit is further configured to detect an arrival time required by the at least one user and is configured to notify the at least one user of a plan in which the required time is short enough for the vehicle to arrive earlier than the arrival time as the vehicle dispatch plan (Warnick, [0063]), “Application server 120 may interface with member's calendars and/or schedules to suggest a transport and route and price to offer to arrive at the destination before the scheduled member event, thus relieving member of entering details to application server 120”; (Warnick, [0062]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the determined trip in Han to include the time limitations as taught by Warnick. The motivation for doing this would have been to improve the method of scheduling a trip for a plurality of users when providing a vehicle sharing service in Han (see par. 0002) to efficiently include the results of identifying optimal times and specific transit segments when traveling in the relevant time in a day and/or day in a week (see Warnick par. 0060).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kwatra et al. (US 20190171988 A1) – Facilitating ride scheduling by a processor. An occurrence of an event associated with a user may be predicted based on user data. One or more ride scheduling parameters relating to the event may be determined. One or more ride scheduling models may be determined satisfying the ride scheduling parameters. Facilitate scheduling a vehicle for the user according to the ride scheduling models.

Price et al. (US 20200287856 A1) – A chatbot in the context of a chat group messaging is described. The chat group can include a plurality of users and a chatbot. A set of rules can be defined for the users of the group granting each user a privilege status. The chatbot can receive a request through a message transmitted to the chat group. The chatbot can discern a task associated with the message, and perform the task or ask another module to perform the task. Once the task is performed, the chatbot can report the results to the chat group.

Nagar et al. (US 20210232979 A1) – A system for providing a travel recommendation to a user device includes a memory having instructions therein and at least one processor in communication with the memory. The at least one processor is configured to execute the instructions to receive communications of event data from the user device and generate an event schedule based at least in part on the event data. The at least one processor is also configured to execute the instructions to receive communications of travel context data and generate, using a cascaded machine learning model, a predicted optimal travel itinerary based at least in part on the event schedule and the travel context data. The at least one processor is also configured to execute the instructions to communicate the predicted optimal travel itinerary for reception by the user device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRYSTOL STEWART/Primary Examiner, Art Unit 3624